Nichols, Judge.
“Where a proceeding in rem is brought to condemn property- for a public use únder the provisions of Chapter 36-11 of .the Code as amended, by the Act. of 19.38, tender of the amount awarded -,by the assessors to tfye apparent or ostensible owner of such property, is not a condition precedent to the condemnor’s right to pay the award into the registry of the court and enter an appeal to a jury.” State Highway Dept. v. Hendrix, 215 Ga. 821 (113 S. E. 2d 761). Slocumb v. Housing Authority of Columbus, 216 Ga. 70 (114 S. E. 2d 537).
In the present case the motion of the condemnees to dismiss the ' appeal to- the' jury by the condemnor because the amount of ■ the assessors’ award was not -first tendered • to them before being paid into the registry -of the court was correctly overruled. The second case cited above is the answer o.f the Su*766preme Court to a certified question by this court in this case.
Decided June 6, 1960.
John G. Cozart, for plaintiffs in error.
Foley, Chappell, Kelley & Champion, Forrest L. Champion, Jr., Kenneth M. Henson, .contra.

Judgment affirmed.


Felton, C. J., and Bell, J., concur.